UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:November 18, 2013 (Date of Earliest Event Reported) CAPSTEAD MORTGAGE CORPORATION (Exact Name of Registrant as Specified in its Charter) Maryland 001-08896 75-2027937 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 8401 North Central Expressway Suite 800 Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (214) 874-2323 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 7.01. REGULATION FD DISCLOSURE Capstead Mortgage Corporation (“Capstead”, or the “Registrant”) has updated its presentation materials to be used in meetings with the investment community.The materials are attached hereto as Exhibit 99.1 and are incorporated herein by reference and are also available on our website at www.capstead.com. The information referenced in this Current Report on Form 8-K (including the Exhibits referenced in Item 9.01 below) is being “furnished” under “Item 7.01. Regulation FD Disclosure” and, as such, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section and shall not be incorporated by reference into any registration statement or other document filed by Capstead pursuant to the Securities Act of 1933, as amended (the “Securities Act”), except as shall be expressly set forth by specific reference in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Investor presentation with information as of September 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTEAD MORTGAGE CORPORATION November 18, 2013 By: /s/ Phillip A. Reinsch Phillip A. Reinsch Chief Financial Officer and Executive Vice President
